    Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                                 Document Page 1 of 33
The document below is hereby signed.

Signed: January 27, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ANDRENA D. CROCKETT,                 )      Case No. 19-00101
                                          )      (Chapter 13)
                     Debtor.              )
     ____________________________         )
                                          )
     ANDRENA D. CROCKETT,                 )
                                          )
                        Plaintiff,        )
                                          )
                  v.                      )      Adversary Proceeding No.
                                          )      19-10030
     NATIONSTAR MORTGAGE, LLC,            )
     dba MR. COOPER,                      )      Not for Publication in
                                          )      West’s Bankruptcy Reporter
                        Defendant.        )

             MEMORANDUM DECISION AND ORDER RE MOTION TO DISMISS

          In a civil action commenced in 2015 in the Superior Court of

     the District of Columbia, Case No. 2015 CA 003640 R (RP),

     Nationstar Mortgage, LLC was granted permission in October 2017

     to proceed with a foreclosure sale of the home of Andrena D.

     Crockett, the debtor in the above-indicated bankruptcy case, Case

     No. 19-00101, in this court.        The civil action is still pending

     because of a pending appeal pursued by Crockett and because any

     foreclosure sale would have to be ratified by the Superior Court.
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 2 of 33


In addition, under 11 U.S.C. § 362(a), the bankruptcy case stays

any foreclosure sale.        Crockett’s Complaint in this adversary

proceeding asserts various claims against Nationstar for monetary

damages and injunctive relief, with some of those claims relating

to Nationstar’s conduct in the civil action.

      As held in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), to

avoid dismissal under Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               For the

most part, the Complaint’s allegations, even if accepted as true,

do not establish a plausible claim for relief as a matter of law.

Moreover, the allegations are conclusory allegations that ought

not be accepted as true, for a court is not required to accept as

true legal conclusions “couched” as factual allegations, and

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” to state

a claim upon which relief can be granted.            Iqbal, 556 U.S. 678,

citing Twombly, 550 U.S. at 555.            Accordingly, I will dismiss

the Complaint.

                                        I

                 ALLEGED VIOLATIONS OF AUTOMATIC STAY

      I first address Crockett’s claim (“Claim I”) that Nationstar

violated the automatic stay.         The facts pertinent to that claim,


                                        2
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 3 of 33


next discussed, also bear on Crockett’s claims, discussed later,

that Nationstar committed fraud by allegedly misleading the

Superior Court as to who was the proper plaintiff in the Superior

Court.    The docket in the Superior Court reflects some confusion

as to who was the plaintiff at various times in the foreclosure

action, and Crockett relies on that confusion in asserting that

Nationstar violated the automatic stay and committed fraud.

                                       A.

                                     Facts

      The docket in the Superior Court and the dockets for the two

bankruptcy cases establish these facts.1            Nationstar commenced

the civil action on May 19, 2015.           On September 22, 2017, the

Superior Court substituted MTGLQ Investors, L.P. as the

plaintiff.   On October 25, 2017, the Superior Court issued an

Order that, despite MTGLQ having been substituted as the

plaintiff, listed Nationstar as the party.             The Order upheld

Nationstar’s claims as the plaintiff, granted Nationstar’s motion

for summary judgment, and dismissed all remaining counterclaims

asserted by Crockett.        On October 25, 2017, the Superior Court

also entered an Order and Decree of Sale, again listing


      1
        In deciding a Rule 12(b)(6) motion, a court may take into
account the record of another proceeding that, as here, is
subject to judicial notice. Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007); E.E.O.C. v. St. Francis
Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997);
Marshall County Health Care Auth. v. Shalala, 988 F.2d 1221, 1228
(D.C. Cir. 1993).

                                        3
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 4 of 33


Nationstar as the plaintiff, and authorizing Nationstar to

proceed with a foreclosure sale on the terms specified in the

Order and Decree of Sale, which specified that the sale was

subject to ratification by the Superior Court.              The Superior

Court set status hearings from time to time.

      On March 19, 2018, MTGLQ filed a motion to substitute

Nationstar as the plaintiff.         The docket sheet includes this

entry dated April 20, 2018:

      The following event: Status Hearing scheduled for
      04/20/2018 at 10:00 am has been resulted as follows:

      Result: Status Hearing Held. . . . Plaintiff’s Motion
      to Substitute Party Plaintiff GRANTED by Judge Rankin
      in open court. . . .

The Superior Court did not file a written order granting that

motion, but all of the Superior Court’s subsequent orders have

listed Nationstar as the plaintiff.

      The debtor filed a notice of appeal to the District of

Columbia Court of Appeals from the Order and the Order and Decree

of Sale that were entered on October 25, 2017.              Nationstar did

not proceed immediately to a foreclosure sale, and initially

requested that status hearings be continued pending the outcome

of the appeal.      On November 2, 2018, the Superior Court set a

status hearing for May 10, 2019.            Towards the end of 2018,

Nationstar decided to proceed with a foreclosure sale to be held

on January 8, 2019.      On January 4, 2019, the debtor filed an

emergency motion for a temporary restraining order to stop the

                                        4
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 5 of 33


foreclosure sale.     The Superior Court denied that motion on

January 7, 2019, and on that date the debtor commenced Case No.

19-00019 in this Bankruptcy Court, thus giving rise to an

automatic stay under 11 U.S.C. § 362(a) staying the foreclosure

sale.

      On January 10, 2019, even though the Superior Court had

orally ruled on April 20, 2018, that Nationstar would be

substituted as the plaintiff, MTGLQ (represented by the same

attorneys as those representing Nationstar) filed a Suggestion of

Bankruptcy Filing in the Superior Court listing itself in the

caption as the plaintiff and noting the bankruptcy case the

debtor filed on January 7, 2019 (Case No. 19-00019).               That

bankruptcy case was dismissed on February 8, 2019, followed by

the debtor’s current bankruptcy case (Case No. 19-00101)

commenced on February 15, 2019.          That new bankruptcy case once

again gave rise to an automatic stay under 11 U.S.C. § 362(a),

and that automatic stay remains in place.            Failing to comply with

Local Bankruptcy Rule 2072-1, Crockett did not send notice of the

filing of her petition commencing Case No. 19-00101 to the Clerk

of the Superior Court and to the Clerk of the District of

Columbia Court of Appeals.         Apparently unaware that Crockett’s

earlier bankruptcy case, Case No. 19-00019, had been dismissed,

the Superior Court continued until May 2019 to treat the civil

action as still stayed by the automatic stay in that earlier


                                        5
Case 19-10030-SMT    Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                              Document Page 6 of 33


bankruptcy case.2

      On May 10, 2019, the Superior Court continued the status

hearing set for that date to May 31, 2019.              At the status hearing

of May 31, 2019, or beforehand, the Superior Court determined

that Case No. 19-00019 had been closed.             A docket entry of May

31, 2019, in the Superior Court action for the May 31, 2019

status hearing reflects this outcome: “Bankruptcy case was closed

as of 05/24/2019.       Bankruptcy stay is lifted.         Status Hearing

continued to 08/02/2019 at 10:00 AM.”             Indeed, Case No. 19-00019

in this court had been closed on May 24, 2019.3              However, Case

No. 19-00101, in which the automatic stay of 11 U.S.C. § 362(a)

remained in place, was still pending, but the debtor had not

notified the Superior Court of the pendency of the later

bankruptcy case, Case No. 19-00101.

      An attorney for Nationstar appeared at the status hearing on

May 31, 2019, and entered his appearance on behalf of Nationstar

on that date.       There is nothing in the debtor’s Complaint to

suggest that this new attorney necessarily would have been aware

that the debtor had filed Case No. 19-00101 in the Bankruptcy


      2
        Under 11 U.S.C. § 349(b)(3), the dismissal of Case No.
19-00019 revested the property of the estate in the debtor, and
under 11 U.S.C. § 362(c)(1) and (2)(B) the dismissal terminated
the automatic stay in Case No. 19-00019.
      3
        Closing a case under 11 U.S.C. § 350 is different from
dismissing a case. The closing of Case No. 19-00019 occurred
when the Chapter 13 trustee in the case filed a report certifying
that the estate had been fully administered.

                                         6
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 7 of 33


Court.   The debtor nevertheless asserts that at the status

hearing of May 31, 2019, this new attorney was aware of Case No.

19-00101 but failed to inform the Superior Court judge that the

debtor had an active bankruptcy case pending, and that this

“allowed the Judge to believe that Plaintiff had no active

bankruptcy.”    However, other than the Superior Court’s setting a

further status hearing (which has not been held), nothing

happened in the civil action as a result of the status hearing of

May 31, 2019.

      On July 9, 2019, MTGLQ (represented by the same attorneys as

Nationstar and even though the Superior Court had orally ruled on

April 20, 2018, that Nationstar would be substituted as the

plaintiff), filed a motion to continue the status hearing set for

August 2, 2019, based on the pendency of Case No. 19-00101 in the

Bankruptcy Court.     On July 30, 2019, the Superior Court canceled

the August 2, 2019 status hearing.

                                       B.

                                    Analysis

      In the Complaint’s Claim I the debtor contends that

Nationstar violated the automatic stay when its attorney at the

status hearing of May 31, 2019, failed to inform the Superior

Court judge that the debtor had an active bankruptcy case

pending, and thus “allowed the Judge to believe that Plaintiff

had no active bankruptcy.”


                                        7
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 8 of 33


      Although 11 U.S.C. § 362(a)(1) stays any act to continue a

civil action (meaning continuing to litigate the civil action),

Nationstar did not act to continue litigating the civil action,

as is evident from its attorneys’ filings of January 9, 2019, and

July 9, 2019 (filings for which the caption listed MTGLQ as the

plaintff).   The Superior Court needed to be kept apprised whether

the automatic stay was in place and set status hearings for that

apparent purpose during the time it understood that Case No. 19-

00019 was pending and during the pendency of Case No. 19-00101

once it learned of that case.          The status hearings have only

served informational purposes, and do not entail a resumption of

the litigation in the Superior Court.            In any event, it was not

Nationstar that requested the setting of a status hearing.                 There

has been no act by Nationstar to resume litigating the civil

action and thus no violation of the automatic stay.               Nor has the

debtor pointed to any damage arising from the Superior Court’s

setting further status hearings.

      The debtor also complains that the Superior Court’s

erroneously acting as if there were no automatic stay in place

resulted in the District of Columbia Court of Appeals issuing a

decision in the debtor’s pending appeal.            However, Crockett had

not notified the Court of Appeals as required by Local Bankruptcy

Rule 2072-1 that Case No. 19-00101 had been commenced in the

Bankruptcy Court.     Crockett’s allegations do not establish that


                                        8
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 9 of 33


Nationstar acted to have the Court of Appeals issue its decision.

Nor has the debtor pointed to any damage arising from the

premature issuance of the decision on appeal: the Court of

Appeals has withdrawn its mandate.

                                       II

                 VARIOUS CLAIMS, INCLUDING ALLEGED
          VIOLATIONS OF RESPA AND REGULATIONS UNDER RESPA

      In Claim II, Crockett alleges various claims.              The

Complaint’s prayer for relief indicates that Crockett seeks:

      2. Count II: Compensatory and Punitive damages for
      violation of 12 CFR § 1024.34, erroneous escrow
      accounting in Proof of Claim; 42-815.01 Right to cure
      residential mortgage, failure to allow to make payments;
      12 CFR § 1024.35 failure to correct accounting in Proof
      of Calm [sic].

      Crockett alleges first that there were various inaccuracies

or unexplained items in Nationstar’s proof of claim.               See Compl.

¶¶ 30, 33-37, and 40.        The court has upheld Nationstar’s proof of

claim in its entirety, and that ruling is binding on the debtor,

unless and until that ruling is vacated.            (Crockett has taken an

appeal of that ruling.)

      In addition to errors specifically identified as being

included in Nationstar’s proof of claim, Crockett identifies

other alleged errors in Nationstar’s accounting.4              To the extent


      4
        See Compl. ¶¶ 8 and 12 (overpayment of real property
taxes); ¶ 32 (discrepancies acknowledged by Nationstar); ¶ 38
(application of payments for escrow for taxes and insurance); and
¶ 39 (unexplained $6,000 overage for the period of February 15,
2019 filing to September 2019).

                                        9
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 10 of 33


those alleged errors are contained in the proof of claim, the

overruling of Crockett’s objection to Nationstar’s proof of claim

is binding on Crockett.         To the extent that these alleged errors

were not included in Nationstar’s proof of claim, Crockett has

described these errors in only conclusory terms.              Moreover, she

has not identified a basis under the law for imposing monetary

damages against Nationstar even if such errors occurred: showing

that a mortgagee issued an erroneous accounting statement does

not alone suffice to establish a basis for recovering monetary

damages.

      Crockett also alleges that Nationstar has not allowed her to

make payments or to modify the loan.            Compl. ¶ 31.     However,

Crockett has not alleged facts establishing that Nationstar was

obligated to accept payments or to modify the loan.

      Crockett also alleges that in addressing her mortgage,

Nationstar violated 12 U.S.C. § 2605 (codifying part 6 of the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

§§ 2601–2617) and various regulations issued under RESPA.

Specifically, the Complaint alleges:

           41.   Plaintiff is entitled to relief pursuant to
      under 12 U.S.C. § 2605(e) for failure to respond to
      borrower inquiries; 12 CFR § 1024.34 for failure to
      provide accurate escrow accounting; 12 CFR § 1024.38, 12
      CFR § 1024.35 and [12 CFR] § 1024.32 for failure to
      disclose in a timely, provide clear and accurate
      accounting in a manner that is not confusing manner, and
      failure to correct when brought to their attention, thus
      the need for a third party audit.


                                        10
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 11 of 33


Under Fed. R. Civ. P. 12(b)(6), the Complaint fails to state

sufficient facts to establish a claim upon which relief can be

granted pursuant to RESPA or its regulations.

                                        A.

             Alleged Violations of 12 U.S.C. § 2605(e)

      Under 12 U.S.C. § 2605(e)(1)(A):

      If any servicer of a federally related mortgage loan
      receives a qualified written request from the borrower
      (or an agent of the borrower) for information relating to
      the servicing of such loan, the servicer shall provide a
      written   response    acknowledging    receipt   of   the
      correspondence within 5 days (excluding legal public
      holidays, Saturdays, and Sundays) unless the action
      requested is taken within such period.

[Emphasis added.] In turn, § 2605(e)(2) gives the servicer a 30-

day window to react to the qualified written request.               Crockett

contends that Nationstar violated 12 U.S.C. § 2605(e) “for

failure to respond to borrower inquiries” (Compl. ¶ 41) and that

Nationstar “submitted documents outlining the amount due from the

time of the bankruptcy, February 15, 2019 filing to September

2019 amounted to an unexplained approximately $6,000 overage.

And when asked to provide a line item accounting of the amounts

due did not respond to the QWR” (presumably meaning a qualified

written request).     (Compl. ¶ 39.)

      Under 12 U.S.C. § 2605(i)(3):

      The term “servicing” means receiving any scheduled
      periodic payments from a borrower pursuant to the terms
      of any loan, including amounts for escrow accounts
      described in section 2609 of this title, and making the
      payments of principal and interest and such other

                                        11
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 12 of 33


      payments with respect to the amounts received from the
      borrower as may be required pursuant to the terms of the
      loan.

A request for “a line item accounting of the amounts due” can

qualify as a request “for information relating to the servicing

of such loan” such as to impose § 2605(e)(2) duties on a servicer

to respond to what is otherwise a qualified written request.                 See

Ng v. US Bank, N.A., No. 15-CV-04998-KAW, 2016 WL 5390296, at *5

(N.D. Cal. Sept. 26, 2016) (request for an accounting or payment

history relates to servicing of the loan).

      For a servicer to be required to respond within 30 days to a

written request from a borrower (i.e., for the request to be a

qualified written request), the writing must be one that:

      •    “includes, or otherwise enables the servicer to

           identify, the name and account of the borrower”

           (12 U.S.C. § 1605(e)(2)(B)(i)); and

      •    “includes a statement of the reasons for the

           belief of the borrower, to the extent applicable,

           that the account is in error or provides

           sufficient detail to the servicer regarding other

           information sought by the borrower” (12 U.S.C.

           § 2605(e)(2)(B)(ii)).

The Complaint fails to establish that the alleged QWR was in fact

a qualified written request because the Complaint did not attach

the QWR or provide various details establishing that the alleged


                                        12
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 13 of 33


QWR was a qualified written request.            See Fedewa v. J.P. Morgan

Chase Bank, Nat. Ass’n, 921 F. Supp. 2d 504, 510 (E.D. Va. 2013)

(“The Complaint contains no details as to the substantive content

of the request, when the requests were sent by Plaintiffs and

received by Defendant, or whether the form of the requests

comported with the requirements of RESPA.”); Bernstein v. Wells

Fargo & Co., No. 118CV02887RWSCMS, 2018 WL 7018007, at *12 (N.D.

Ga. Nov. 28, 2018), rep. and rec. adopted sub nom. Bernstein v.

Wells Fargo Bank, N.A., No. 1:18-CV-2887-RWS, 2019 WL 177206

(N.D. Ga. Jan. 3, 2019), appeal dismissed sub nom. Bernstein v.

Finley, No. 19-10270-CC, 2019 WL 3406586 (11th Cir. Mar. 13,

2019); Boston v. Ocwen Loan Servicing, LLC, No. 3:12CV452, 2013

WL 122151, at *3 (W.D.N.C. Jan. 9, 2013) (dismissing plaintiff’s

RESPA claim in part because the plaintiff did not attach any

documents evidencing her QWR or provide “any specific information

about her alleged requests that would satisfy the statutory

definition of a QWR”).        The Complaint here fails to identify the

date of the QWR; fails to disclose the address of the entity to

whom it was sent (which might be pertinent by reason of 12 C.F.R.

§ 1024.35 if Nationstar had a designated address for § 2605(e)(2)

notices); fails to allege facts establishing that the QWR

adequately identified the account at issue; and does not disclose

the exact contents of the QWR.

      Even if the alleged QWR was a qualified written request, the


                                        13
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 14 of 33


Complaint does not allege any damage proximately caused by the

failure to respond to the alleged QWR.            Accordingly, the

Complaint does not establish a right to recover damages based on

Nationstar’s failure to respond to the QWR.             Section 2605(f)

provides that a servicer who “fails to comply with any provision

of” § 2605 is subject to liability to the borrower under

§ 2605(f)(1)(A) for “any actual damages to the borrower as a

result of the failure” and under § 2605(f)(1)(B) for “any

additional damages, as the court may allow, in the case of a

pattern or practice of noncompliance with the requirements of

[§ 2605], in an amount not to exceed $2,000.”              (Emphasis added.)

As held in See Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241,

1246 (11th Cir. 2016), “damages are an essential element in

pleading a RESPA claim” and to recover actual damages under

§ 2605(f)(1)(A) a “causal link” must exist “between the alleged

violation and the damages.”          See also Toone v. Wells Fargo Bank,

N.A., 716 F.3d 516, 523 (10th Cir. 2013) (upholding dismissal of

§ 2605(e) claim because the complaint did not allege damages

resulting from delay in responding to the requests); Hintz v.

JPMorgan Chase Bank, N.A., 686 F.3d 505, 510–11 (8th Cir. 2012)

(upholding dismissal of § 2605(e) claim because complaint did not

identify actual damages arising from failure to respond to

written requests); In re Griffin, No. 10-22431-RDD, 2010 WL

3928610, at *4 (Bankr. S.D.N.Y. Aug. 31, 2010) (“[S]imply saying

                                        14
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 15 of 33


that, for example, the servicer’s failure to respond to a QWR

caused damages without specifying how those damages were caused,”

is not enough to survive a Rule 12(b)(6) motion to dismiss).

Here, the debtor has not pled any damages for which there is a

causal link to the alleged failure to respond to the alleged

qualified written request.5         Nor has she pled “a pattern or

practice of noncompliance” with the requirements of § 2605 such

as to have a claim for statutory damages under § 2605(f)(1)(B).

See Toone, 716 F.3d at 523 (dismissal upheld based on failure to

allege any violations with respect to other borrowers).

                                        B.

                    Alleged Violations of 12 C.F.R.
                    §§ 1024.32, 1024.35, and 1024.38

      The Complaint alleges that Crockett “is entitled to relief

pursuant to . . . [12 C.F.R. §§ 1024.32, 1024.35, and 1024.38]

for failure to disclose in a timely, provide clear and accurate

accounting in a manner that is not confusing manner, and failure

to correct when brought to their attention, thus the need for a

third party audit.”     However, Crockett has pled insufficient


      5
        With respect to any failure to respond to a request for
“a line item accounting of the amounts due,” it is noteworthy
that in the bankruptcy case Nationstar did provide a line item
accounting of amounts due. The proof of claim Nationstar filed
on April 5, 2019, disclosed in detail a Loan Payment History From
First Date of Default disclosing line by line each amount that
had come due on the loan as of the petition date and attaching an
Annual Escrow Account Disclosure Statement sent to the debtor
dated March 27, 2019, showing escrow payments due within the year
after the commencement of the bankruptcy case.

                                        15
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 16 of 33


facts to demonstrate a failure to comply with those regulations.

I address first 12 C.F.R. § 1024.35 because that is the

regulation implementing the statutory provision, 12 U.S.C.

§ 2605, already addressed.

                       (1) 12 C.F.R. § 1024.35

      Courts disagree about whether RESPA and 12 C.F.R. § 1024.35

create a private right of action for alleged violations of

section 1024.35.     See Self v. Nationstar Mortg. LLC, No.

2:19-CV-3-D, 2019 WL 4734412, at *10 (E.D.N.C. Sept. 26, 2019).

However, as relevant here, 12 C.F.R. § 1024.35 merely provides

regulations regarding responding to QWRs under 12 U.S.C. § 2605,

and Crockett’s claim under 12 C.F.R. § 1024.35 must fail for the

same reason that the claim under § 2605 fails: the Complaint does

not allege any damage suffered as a result of failure to comply

with 12 U.S.C. § 2605 and with 12 C.F.R. § 1024.35 as the

regulation regarding required responses to a qualified written

request.

                       (2) 12 C.F.R. § 1024.32

      The Complaint alleges that Nationstar failed to “provide

clear and accurate accounting in a manner that is not confusing

manner” in an apparent attempt to allege that Nationstar failed

to comply with 12 C.F.R. § 1024.32.           This regulation (titled

“General disclosure requirements”) provides in relevant part:

“Except as otherwise provided in this subpart, disclosures


                                        16
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 17 of 33


required under this subpart must be clear and conspicuous, in

writing, and in a form that a recipient may keep.”               12 C.F.R.

§ 1024.32(a)(1).     However, the Complaint fails to identify

disclosures that Nationstar made that were required under the

pertinent subpart (12 C.F.R. §§ 1024.30 through 1024.41).

Moreover, the Complaint fails to identify the contents of any

disclosures Nationstar made, and thus the Complaint does not set

forth facts establishing that Nationstar’s disclosures failed “to

be clear and conspicuous, in writing, and in a form that

[Crockett may keep]” such as to constitue a failure to comply

with 12 C.F.R. § 1024.32(a)(1) (if the disclosures were required

to comply with that provision).

                        (3) 12 C.F.R. § 1024.34

      12 C.F.R. § 1024.34 is titled “Timely escrow payments and

treatment of escrow account balances.”            This regulation and the

statutory provision it implements, 12 U.S.C. § 2605(g), deal

first with the servicer’s obligation to make timely disbursements

to pay taxes, insurance premiums, and other charges for the

mortgaged property, with 12 C.F.R. § 1024.34(a) clarifying that

timeliness means making the payment in time to avoid any penalty.

The Complaint does not allege that Nationstar failed to timely

make such disbursements.         In addition, 12 C.F.R. § 1024.34(b) and

12 U.S.C. § 2605(g) deal with the requirement to refund an escrow

balance upon payment of a mortgage loan in full.              The mortgage


                                        17
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 18 of 33


loan held by Nationstar has not been paid in full.               Although the

Complaint alleges that there are errors in Nationstar’s escrow

accounting, such errors are not addressed by 12 C.F.R. § 1024.34.

Such servicing errors in accounting are the subject of 12 U.S.C.

§ 2605(e) and 12 C.F.R. § 1024.35, provisions discussed above.6

                        (4) 12 C.F.R. § 1024.38

      The courts uniformly hold that 12 C.F.R. § 1024.38 does not

provide a private right of action.           See Plouffe v. Bayview Loan

Servicing, LLC, No. 15-5699, 2018 WL 2984874, at *20 (E.D. Pa.

June 13, 2018) (“The CFPB’s interpretations of Regulation X

explicitly state that government regulators enforce section

1024.38, and that the provision does not provide a private right

of action.   Further, courts have consistently found that there is

no private right of action under section 1024.38.”); Lackie v.

PHH Mortg. Corp., No. 3:17-CV-377-BT, 2018 WL 4409799, at *2


      6
        Section 10 of RESPA, 12 U.S.C. § 2609, sets forth various
requirements regarding escrow accounts, such as the proper
maximum amount of such an account, but unlike section 6 of RESPA,
12 U.S.C. § 2605, the provisions of § 2609 do not set forth an
entitlement to a private cause of action for violation of that
section. Courts are in agreement that there is no private cause
of action available under 12 U.S.C. § 2609 and its implementing
regulation, 12 C.F.R. § 1024.17, previously 24 C.F.R. § 3500.17.
See McCray v. Bank of Am., Corp., No. CV ELH-14-2446, 2017 WL
1315509, at *15 (D. Md. Apr. 10, 2017), citing Au v. Republic
State Mortg. Co., 948 F. Supp. 2d 1086, 1101 (D. Haw. 2013);
Hardy v. Regions Mortg., Inc., 449 F.3d 1357, 1358 (11th Cir.
2006); State of La. v. Litton Mortg. Co., 50 F.3d 1298, 1304 (5th
Cir. 1995); Allison v. Liberty Sav., 695 F.2d 1086, 1087 (7th
Cir. 1982).



                                        18
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 19 of 33


(N.D. Tex. Sept. 17, 2018); Covino v. Wells Fargo Bank, No.

2:16-CV-02264, 2018 WL 4616071, at *5 (D.N.J. Sept. 26, 2018);

Mastin v. Ditech Fin., LLC, No. 3:17CV368, 2018 WL 524871, at *7

(E.D. Va. Jan. 23, 2018); Wilson v. Deutsche Bank Tr. Co.

Americas as Tr. for Residential Accredit Loans, Inc., Mortg.

Asset-Backed Pass-Through Certificates, Series 2006-QS5, No.

3:18-CV-0854-D, 2019 WL 5840325, at *13 (N.D. Tex. Nov. 7, 2019);

Longmire v. Wells Fargo Bank, N.A., 2017 WL 4075187, at *3 (N.D.

Tex. Aug. 16, 2017), rec. adopted, 2017 WL 4022888 (N.D. Tex.

Sept. 13, 2017); Joussett v. Bank of Am., N.A., No. 15-6318, 2016

WL 5848845, at *5 (E.D. Pa. Oct. 6, 2016) (“[T]here is no private

right of action to enforce § 1024.38.            The CFPB explicitly

crafted the regulation not to provide for private enforcement.”).

                                       III

              ALLEGED DEFICIENT NOTICE OF FORECLOSURE

      In Claim III, Crockett alleges that Nationstar did not give

10-day notice of its foreclosure sale as required by the Order

and Decree of Sale.     However, she alleges that notice of the

January 8, 2019 sale was given on December 26, 2019, which was 13

days before the scheduled sale.

      She also characterizes the Order and Decree of Sale as

having been obtained fraudulently.           However, the Superior Court’s

Order and Decree of Sale is binding on this court as a matter of

res judicata even though an appeal thereof is pending.

                                        19
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 20 of 33


                                        IV

                     ALLEGED FAILURE TO ACCEPT
              PAYMENTS, LACK OF STANDING, AND SO FORTH

      Claim IV of the Complaint raises several claims.              Crockett

first contends that Nationstar refused to accept payments in

violation of D.C. Code § 42-815, but she does not allege that she

tendered a full cure of her default as required by that statute

in order for Nationstar to be obligated to accept the payment.

      She also complains that MTGQL continued to act as a

plaintiff in the Superior Court when only Nationstar properly

ought to have been the party acting as the plaintiff.               However,

the Superior Court’s Order and Decree of Sale gave Nationstar,

not MTGQL, the right to foreclose, and the Complaint does not

show how MTGQL’s filing of papers caused any harm.

      Finally, she alleges that “the Notice of Default was not

accurate due to lack of standing in violation of DC law since it

contained errors in amount stated in the notice.”              That

allegation does not establish a lack of standing.              Moreover, the

Superior Court’s Order and Decree of Sale establishes that

Nationstar has standing to foreclose and is binding on this

court.   The provisions she cites in the caption of Claim IV

regarding lack of standing to foreclose, D.C. Code §§ 42-815, 42-

802, and 42-801, do not address any issue of standing.




                                        20
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 21 of 33


                                        V

                         FRAUD AND OTHER CLAIMS

      Crockett’s Claim V alleges various fraud and other claims.

Most of the alleged misrepresentations characterized as fraud

were representations made to the Superior Court or to this court.

However, “the District of Columbia has long recognized an

absolute privilege for statements made preliminary to, or in the

course of, a judicial proceeding, so long as the statements bear

some relationship to the proceeding.”            Finkelstein, Thompson &

Loughran v. Hemispherx Biopharma, Inc., 774 A.2d 332, 338 (D.C.

2001);   McNair Builders, Inc. v. Taylor, 3 A.3d 1132, 1135 n.1

(D.C. 2010) (judicial proceedings privilege precludes claims of

fraud and misrepresentation).          In any event, for fraud to exist,

Crockett would have to show that she acted in reasonable reliance

on the misstatements.        See Sundberg v. TTR Realty, LLC, 109 A.3d

1123, 1130 (D.C. 2015).         Crockett alleges that the Superior Court

relied on the inaccurate information but she does not contend

that she undertook any act in reliance on the inaccurate

information.    To the extent that Crockett contends that the

rulings in the Superior Court regarding foreclosure and in this

court regarding Nationstar’s proof of claim were procured by

fraud, that does not state a claim for damages: Crockett’s remedy

is to file a motion seeking relief from such rulings, not to sue

for damages, and unless those rulings are vacated, they are


                                        21
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 22 of 33


binding on Crockett as to the issues they adjudicated.

      First, Crockett alleges:

      [I]n a Notice of Bankruptcy submitted to the District of
      Columbia Superior Court, [MTGQL] filed as the Plaintiff
      with the intent to deceive.       District of Columbia
      Recorder of Deeds show[s] Nationstar . . . as the owner
      of record on February 15, 2019, the date of the
      Bankruptcy filing.

She does not allege what MTGQL was attempting to deceive anyone

into believing.     MTGQL had already filed a motion on March 19,

2018, for Nationstar to be substituted as the plaintiff, so no

one could be misled as to who MTGQL believed should be treated as

the plaintiff.      There were two filings by MTGQL: first, MTGQL’s

Suggestion of Bankruptcy Filing of January 10, 2019, which merely

informed the Superior Court that the debtor had filed Case No.

19-00019 in the Bankruptcy Court; and, second, MTGQL’s motion of

July 9, 2019, to continue the scheduling conference set for

August 2019, which merely informed the Superior Court that Case

No. 19-00101 was pending in the Bankruptcy Court.              There was

nothing deceptive in the information contained in those filings.

      Second, Crockett contends that there were inaccuracies in

Nationstar’s proof of claim, but this court has upheld the

validity of that proof of claim by overruling the debtor’s

objection thereto.

      Third, Crockett contends that Nationstar included inaccurate

amounts in its complaint in the Superior Court, but the Superior

Court has disposed of that complaint, and its ruling is binding

                                        22
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 23 of 33


on this court unless that ruling is vacated.

      One other claim concerns any reliance by Nationstar on the

Court of Appeals decision issued while the bankruptcy case was

pending.   At the hearing on the objection to Nationstar’s proof

of claim, I overruled the debtor’s objection to the claim in part

on the basis that in its ruling of October 2017 the Superior

Court had already dismissed counterclaims of the debtor that

raised similar objections as to charges Nationstar had assessed

and the accuracy of its accountings for its claim.               Crockett

points to Nationstar’s having provided this court, at the hearing

on the motion for relief from the automatic stay, a copy of the

Court of Appeals decision, a decision that the automatic stay in

this case stayed being issued.          However, Crockett does not

contest that the decision of the Court of Appeals accurately

summarized the nature of the debtor’s counterclaims in the

Superior Court.     Any reliance on that summary was inconsequential

and has caused the debtor no harm.

                                        VI

                              UNJUST ENRICHMENT

      Claim VI of the Complaint, titled Unjust Enrichment,

complains once again that Nationstar provided the Superior Court

and this court with inaccurate information, and claimed a higher

rate of interest than was actually owed.            She claims this led to

unjust enrichment.     A claim for unjust enrichment occurs when:


                                        23
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 24 of 33


(1) the plaintiff conferred a benefit on the defendant; (2) the

defendant retains the benefit; and (3) under the circumstances,

the defendant’s retention of the benefit is unjust.”               News World

Commc’ns, Inc. v. Thompsen, 878 A.2d 1218, 1222 (D.C. 2005); see

also Pearline Peart v. D.C. Hous. Auth., 972 A.2d 810, 813 (D.C.

2009).   Crockett has conferred no benefit on Nationstar that was

not already conferred on Nationstar by the parties’ contractual

obligations.    There has been no unjust enrichment.

                                       VII

            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      Claim VII of the Complaint seeks damages for intentional

infliction of emotional distress, and alleges that Nationstar

caused her stress leading to health issues and financial ruin

when it intentionally dragged the litigation out for almost 8

years; intentionally refused to make obvious corrections when

brought to its attention; and intentionally violated local and

federal laws without regard for the harm caused.              These are all

conclusory allegations that do not pass muster under Rule

12(b)(6).   Moreover, to establish such a claim the plaintiff

“must allege conduct that was so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.”         Doe v. Bernabei & Wachtel, PLLC, 116

A.3d 1262, 1269 (D.C. 2015) (citing Williams v. District of


                                        24
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 25 of 33


Columbia, 9 A.3d 484, 494 (D.C. 2010)) (internal quotations

omitted).   Courts in this jurisdiction have found that the

crediting and accounting of mortgage payments and the initiation

of foreclosure proceedings do not rise to the extreme or

outrageous level necessary to support a claim for intentional

infliction of emotional distress. See Ihebereme v. Capital One,

N.A., 730 F. Supp. 2d 40, 55 (D.D.C. 2012) (finding that

plaintiff’s allegations that defendant refused to accept mortgage

payments, failed to timely credit mortgage payments, overcharged

plaintiff, and discriminated against plaintiff were not atrocious

or outrageous so as to give rise to a claim for intentional

infliction of emotional distress); Avila v. CitiMortgage, Inc.,

45 F. Supp. 3d 110, 121 (D.D.C. 2014) (stating that “foreclosure

proceedings, while undoubtedly unpleasant, are not uncommon and

cannot because

of the process alone ‘be regarded as atrocious [or] utterly

intolerable in a civilized community’”) (citation omitted).                 The

Superior Court and this court have both ruled that Nationstar has

claims entitling it to seek foreclosure.            By pursuing its rights

pursuant to those claims, Nationstar has not engaged in conduct

that can be deemed outrageous in character.             Therefore, the claim

for intentional infliction of emotional distress allegation

is insufficient as a matter of law.




                                        25
Case 19-10030-SMT    Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                              Document Page 26 of 33


                                       VIII

                    DECLARATORY RELIEF RE INTEREST RATE

      Claim VIII seeks declaratory relief regarding the loan’s

interest rate.      However, this court has already adjudicated the

amount of interest owed by upholding Nationstar’s proof of claim.

                                         IX

                         OTHER DECLARATORY RELIEF

      Claim IX first seeks declaratory relief regarding who

currently owns the note secured by the mortgage on Crockett’s

property.   However, the Superior Court has already adjudicated

that Nationstar is entitled to proceed to foreclosure to collect

the loan obligation.          That ruling necessarily determined that

Nationstar owns the note.

      Claim IX alleges “Plaintiff request that this Court instruct

Nationstar to correct all accounting records, specifically, after

stating they could not account for a discrepancy of $46,262.77

between January 2010-February 2010 after a third party audit, if

necessary.”   However, this court has already overruled the

debtor’s objection to Nationstar’s claim, and the debtor is

barred from seeking this relief by reason of the binding effect

of that ruling.

                                         X

             CLAIM OF ALLEGEDLY ERRONEOUS ACCOUNTING
     PROVIDED TO CREDIT REPORTING AGENCIES AND SIMILAR CLAIMS

      In Claim X, the debtor raises claims arising from alleged

                                         26
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 27 of 33


errors in Nationstar’s reporting, and seeks damages and

injunctive relief under 11 U.S.C. § 105(a), which provides that

this court “may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this

title,” and 12 U.S.C. § 2605(e)(3).           These claims do not pass

muster under Rule 12(b)(6).

      In ¶ 91, the debtor “requests the correction of Plaintiff’s

credit reporting to reflect an error due to Nationstar’s lack of

standing and fraudulent activity to include removal of bankruptcy

filing and late payments.”         For similar reasons to those set

forth in the court’s discussion of Claim II, this obviously

conclusory allegation does not state facts establishing a claim

upon which relief can be granted.

      In ¶ 97, the debtor alleges that “the late payments, [and]

refusal to allow Plaintiff to make payments even though the

ability to make payments presented itself was due to Nationstar’s

own inaccurate accounting caused harm to the Plaintiff.”                 This

allegation is conclusory and does not state a claim upon which

relief can be granted.        For example, it alleges without any

concrete facts that Nationstar engaged in inaccurate accounting.

      Finally, in ¶ 98, the debtor alleges that Nationstar

“reported to the three credit bureaus even though the

amounts and entries where [sic] being contested in violation

of [12 U.S.C. § 2605(e)(3)].”          However, § 2605(e)(3) is only


                                        27
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 28 of 33


triggered for a 60-day period “beginning on the date of the

servicer’s receipt from any borrower of a qualified written

request relating to a dispute regarding the borrower’s

payments,” and only bars providing information to a consumer

reporting agency “regarding any overdue payment, owed by

such borrower and relating to such period or qualified

written request.”     The debtor has not identified the date of

Nationstar’s receipt of any qualified written request; the

date of any disclosure by Nationstar to any credit reporting

agency; and the information that was disclosed (i.e.,

whether the information related to any overdue payment

relating to the 60-day period or the qualified written

request).   She has thus failed to state a claim upon which

relief can be granted.

      Having failed to plead facts establishing a wrong in order

to establish a claim upon which monetary damages relief can be

granted, the Complaint similarly fails as to requested injunctive

relief.   Crockett’s prayer for relief indicates that she seeks:

      10. Count X: Injunctive Relief under Section 105(a) of
      the bankruptcy Code to preserve the administration of the
      estate and 12 U.S.C. § 2605(e) 3 protection of credit
      reporting; Injunctive Relief by Nationstar to provide a
      third - party accounting; . . . Injunctive relief for a
      temporary restraining order and preliminary injunction
      staying, restraining, and enjoining the Defendants from
      withholding and selling Plaintiffs' assets[.]

As in the case of her claim for monetary damages, Crockett has

not alleged concrete facts establishing a wrongful act for which

                                        28
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 29 of 33


injunctive relief might be sought.           She has also failed to plead

the other elements for obtaining injunctive relief, including the

lack of an adequate remedy at law.           As to harm, she only alleges

in conclusory terms that:

      •    “the relief requested herein is necessary to protect

           Plaintiffs ability to efficiently and effectively

           administer and preserve the real property of its

           estate” (Compl. ¶ 93);

      •    “[i]n the absence of entry of the requested injunctive

           relief, Plaintiff and its estate will be imminently and

           irreparably harmed” (Compl. ¶ 94); and

      •    “the public interest will be served by promoting

           compliance with the purpose of the automatic stay and

           furthering the Plaintiffs’ ability to administer and to

           preserve assets” (Compl. ¶ 96).

She has thus not stated a claim for an injunction upon which

relief can be granted.        See Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006) (“A movant's failure

to show any irreparable harm is therefore grounds for refusing to

issue a preliminary injunction, even if the other three factors

entering the calculus merit such relief.”).             The claim for

injunctive relief must be dismissed under Rule 12(b)(6).

      In addition, as to the request for injunctive relief

pursuant to § 2605(e)(3) of RESPA, RESPA does not provide an


                                        29
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 30 of 33


injunctive remedy for private parties.            See Minter v. Wells Fargo

Bank, N.A., 593 F. Supp. 2d 788, 796 (D. Md. 2009).

      Furthermore, as to Crockett’s request that the court

prohibit “the Defendants from withholding and selling Plaintiffs’

assets,” such relief is unnecessary at this juncture: the

automatic stay has not been lifted in her main bankruptcy case,

and thus Nationstar is already prohibited from proceeding with

any foreclosure sale.

      Finally, Crockett’s invocation of 11 U.S.C. § 105(a) does

not entitle her to injunctive relief.            That provision “does not

authorize the bankruptcy courts to create substantive rights that

are otherwise unavailable under applicable law, or constitute a

roving commission to do equity.”             United States v. Sutton, 786

F.2d 1305, 1308 (5th Cir. 1986) (footnote omitted).               See also

Village of Rosemont v. Jaffe, 482 F.3d 926, 935 (7th Cir. 2007)

(in chapter 11 case, rejecting argument that “the bankruptcy

court has the duty to step in and do whatever is needed to

protect the estate for the creditors”); In re Lehman Brothers

Holdings Inc., 591 B.R. 153, 163 (Bankr. S.D.N.Y. 2018)

(“Notwithstanding the Plan Administrator’s laudable goal of

increasing value, a general bankruptcy concept or objective is

insufficient to provide a basis on which this Court can grant the

Motion pursuant to section 105(a); rather, ‘an exercise of

section 105 power [must] be tied to another Bankruptcy Code


                                        30
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 31 of 33


section.’) (alteration in original) (quoting New England Dairies,

Inc. v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart

Convenience Stores, Inc.), 351 F.3d 86, 92 (2d Cir. 2003)).

Crockett has not pointed to another provision of the Bankruptcy

Code for which an injunction is necessary or appropriate to carry

out such provision.

                                        XI

                               PUNITIVE DAMAGES

      In her Complaint (Claims I-VII and X), Crockett requests

punitive damages.     However, punitive damages may only be granted

when the commission of a wrong has been established.               Because the

debtor has failed to establish the commission of any wrong, her

claims for punitive damages must be dismissed.

                                       XII

                                   CONCLUSION

      For the foregoing reasons, I will dismiss each of the claims

in the Complaint.     However, I will allow Crockett 21 days from

the date of the filing of this Memorandum Decision and Order to

file an amended complaint regarding the parts of Claims II and X

that allege injuries arising from Nationstar’s failure to comply

with the requirements of RESPA and its regulations she has

identified (other than 12 C.F.R. § 1024.38 for which there is no

private right of action) and which I am dismissing primarily on

the basis of the insufficiency of the factual allegations.


                                        31
Case 19-10030-SMT   Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                             Document Page 32 of 33


      However, the remaining claims should not be raised in an

amended complaint.     Claims I, VI, VII, VIII, and IX fail as a

matter of law or relate to issues that this court has already

adjudicated and are thus barred.             Claims III, IV, and V must be

dismissed because they pertain to issues that have been decided

by the Superior Court.        Because this court is bound by the

decisions of the Superior Court, it would not be appropriate at

this time for Crockett to raise the claims asserted in Claims

III, IV, and V in an amended complaint.            However, because

Crockett could receive relief from the orders of the Superior

Court (either Rule 60(b) relief from the Superior Court or a

favorable ruling on appeal), the dismissal of these claims is

without prejudice to seek (under Fed. R. Civ. P. 59 or 60, as the

case may be) to set aside the dismissal of those claims if at

some point Crockett receives a modification of the Superior Court

orders.7

      It is thus

      ORDERED that Nationstar’s motion to dismiss is granted as

follows.   It is further

      ORDERED that Claims II and X of the Complaint are dismissed

with Crockett granted leave to file an amended complaint



      7
        Such relief in the Superior Court is unlikely at this
time because the automatic stay in Crockett’s bankruptcy case
currently prevents such litigation from proceeding and,
therefore, such relief from being granted.

                                        32
Case 19-10030-SMT                                                                Doc 11    Filed 01/27/20 Entered 01/27/20 13:36:08   Desc Main
                                                                                          Document Page 33 of 33


regarding Crockett’s claims under RESPA and its regulations

(other than her claim based on 12 C.F.R. § 1024.38) within 21

days of the entry of this Memorandum Decision and Order.                                                                              It is

further

                              ORDERED that Claims I, III, IV, V, VI, VII, VIII, and IX of

the Complaint are DISMISSED without leave to amend the Complaint.

                                                                                                               [Signed and dated above.]

Copies to: All counsel of record.




R:\Common\TeelSM\Judge Temp Docs\Crockett v. Natonstar Mem Dcsn re MTD_v14.wpd
                                                                                                     33
